Citation Nr: 9901243	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-23 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for a low back condition as 
secondary to the service-connected bilateral knee disability.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1984 to 
February 1985.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a May 1997 rating action of the RO.  

The Board notes that the original issue on appeal was whether 
new and material evidence had been presented to reopen the 
claim of service connection for a low back condition.  At the 
RO hearing held in September 1997, the veteran withdrew his 
appeal on this issue and restructured his contention as 
stated on the preceding page.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained.  

2.  The veteran is shown to have a low back condition 
manifested by degenerative disc disease which is likely 
aggravated by his service-connected bilateral knee 
disability.  





CONCLUSION OF LAW

The veterans low back disability manifested by degenerative 
disc disease is shown to be proximately due to or the result 
of his service-connected disorder.  38 U.S.C.A. §§ 1131, 
5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.310 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veterans 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veterans nonservice-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).  

The veteran contends that he has a low back disability 
secondary to his service-connected bilateral knee disability.  

In support of his claim, the veteran submitted two statements 
from his private treating physician, C. J. Vincent, M.D.  The 
initial statement, dated in August 1996, related that Dr. 
Vincent had treated the veteran for chronic low back pain due 
to degenerative joint disease since March 1985.  It also 
reported findings relative to a recent MRI which showed a 
left sided disc herniation at L4-5 and degenerative disc 
disease at L5-S1.  The second statement, dated in June 1997, 
related Dr. Vincents opinion that the veterans back problem 
was related to his knee injury, which had affected his gait 
and continuously caused him to suffer from back pain.  

The veteran was afforded a VA examination in October 1997.  
At that time, the examining physician diagnosed chronic 
lumbar spine pain with degenerative disc disease, 
characterized as mild and radiographically difficult to 
detect.  He further noted that there was no orthopedic or 
medical foundation for relating this degenerative disc 
disease to his slipping in the military or to his chronic 
bilateral knee pain; however, he opined that it was quite 
likely that his back symptoms would be aggravated whenever 
he experienced gait alteration secondary to his knee pain.  

Based on its review of the evidence as a whole, the Board 
finds that the preponderance of the evidence supports the 
claim of service connection for aggravation of a low back 
condition manifested by degenerative disc disease as 
secondary to the service-connected bilateral knee disability.  
The Board notes significantly that both the VA examining 
physician and the veterans own treating physician noted that 
a correlation between the veterans back pain and his 
bilateral knee condition was possible.  

Thus, the Board finds that secondary service connection for a 
low back disability manifested by degenerative disc disease 
is warranted.  




ORDER

Secondary service connection for a low back disability 
manifested by degenerative disc disease is granted.  




		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  
- 2 -
